The facts in the instant appeal and the procedure below are substantially similar to those in Town of Irvington v.Schneider, 120 N.J.L. 460; 121 Id. 542, the latter being the opinion of this court. In that case the conviction of defendant was affirmed in this court. Upon appeal to the United States Supreme Court, the judgment of conviction was *Page 92 
reversed. Clara Schneider, Petitioner, v. State (Town ofIrvington), (United States Supreme Court, No. 11, 1939Term), 84 L.Ed. Advance Opinions 115. We consider the judgment of the United States Supreme Court in that case to be conclusive upon us in the instant appeal and that we must, therefore, reverse the judgment of our Supreme Court herein.
The judgment appealed from is reversed.
For affirmance — None.
For reversal — THE CHANCELLOR, TRENCHARD, CASE, DONGES, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 12.